UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2012 OR  TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER: 000-54437 HYPERSOLAR, INC. (Exact name of registrant as specified in its charter) Nevada 26-4298300 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 510 Castillo St. Suite 304 Santa Barbara, California 93103 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (805) 966-6566 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No  . Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer []Accelerated Filer [] Non-accelerated filer[ ] (Do not check if a smaller reporting company)Smaller reporting company[x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2) of the Act. Yes  No x There were 168,985,170 shares of the registrant's common stock, par value $0.001, issued and outstanding as of November9, 2012. 1 Table Of Contents HYPERSOLAR, INC. TABLE OF CONTENTS PART I.Financial Information Page Description Item 1. Financial Statements 3 Balance Sheets as of September 30, 2012 (unaudited) and June 30, 2012 3 Statements of Operations for the Three Months ended September 30, 2012 and 2011 (unaudited) 4 Statements of Shareholders’ Deficit for the Three Months ended September 30, 2012 and 2011 (unaudited) 5 Statements of Cash Flows for the Three Months ended September 30, 2012 and 2011 (unaudited) 6 Notes to Financial Statements 7 Item 2. Management’s Discussion and Analysis and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4. Controls and Procedures 14 PART II.Other Information Description Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. Mine Safety Disclosures 15 Item 5. Other Information 15 Item 6. Exhibits 15 Signatures 16 2 Table Of Contents PART I – FINANCIAL INFORMATION ITEM 1.Financial Statements HYPERSOLAR, INC. (A Development Stage Company) BALANCE SHEETS September 30, 2012 June 30, 2012 (Unaudited) ASSETS CURRENT ASSETS Cash $ $ Prepaid expenses TOTAL CURRENT ASSETS PROPERTY & EQUIPMENT Computers and peripherals Less: accumulated depreciation ) ) NET PROPERTY AND EQUIPMENT OTHER ASSETS Deposits Domain, net of amortization $1,388 and $1,033, respectively Patents TOTAL OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable $ $ Accrued expenses Loan payable - Promissory notes, net of debt discount of $62,487 and $35,214, respectively TOTAL CURRENT LIABILITIES SHAREHOLDERS' DEFICIT Preferred Stock, $0.001 par value; 5,000,000 authorized preferred shares - - Common Stock, $0.001 par value; 500,000,000 authorized common shares 168,585,170 and 163,328,376 shares issued and outstanding, respectively Additional Paid in Capital Deficit Accumulated during the Development Stage ) ) TOTAL SHAREHOLDERS' DEFICIT ) ) TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these financial statements 3 Table Of Contents HYPERSOLAR, INC. (A Development Stage Company) STATEMENTS OF OPERATIONS (Unaudited) From Inception on February 18, 2009 For the Three Months Ended through September 30, 2012 September 30, 2011 September 30, 2012 REVENUE $
